An DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 09/02/2022. Claims 1-5 are currently amended. Claims 12-14 are newly added. Claims 6-11 are canceled. Claims 1-5 and 12-15 are pending review in this action. The previous 35 U.S.C 102 and 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claim 1, however the use of the same combination of references used in the previous office action have been upheld as reading on the claims. 
Claim Objections
Claim 12 is objected to because of the following informalities:
“Li” as recited in line 5 of Claim 12 should be corrected to read as “Lithium (Li)”, for formatting consistency with the other metals listed in the claim.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (US 2013/0115510 A1) in view of Shibuya et al. (JP 2016-191135 A).
In Regards to Claim 1:
Tani discloses an anode for a Li secondary battery, the anode comprising: a current collector including an electrolytic copper foil having a first surface and a second surface opposite to the first surface (Figure 1, [0001, 0042, 0045]). Tani further discloses that anode active material layers (silicon-type active material film, 3) are formed on the first and second surfaces [0035, 0042-0043], wherein the electrolytic copper foil comprises: a first protective layer (anti-corrosion treatment layer, 2) forming the first surface; a second protective layer (anti-corrosion treatment layer, 2) forming the second surface, the second protective layer (anti-corrosion treatment layer, 2) being in contact with the anode active material layer at the second surface; and a copper film (1) between the first and second protective layers (Figure 1, [0035, 0042-0043]). Tani further discloses that the first and second protective layers (anti-corrosion treatment layer, 2) is preferably a chromate layer, as they have a high heat-resistance [0030]. Tani teaches that the first and second protective layers (anti-corrosion treatment layer, 2) helps to prevent environmental decay of copper foil and also contributes to heat resistance during active material film production [0030].
	Tani is deficient in disclosing an oxygen-containing part at the second surface has a thickness (OT) of not less than 1.5 nanometers (nm) and less than 8.0 nm, the thickness of the oxygen-containing part at the second surface is a Silicon Dioxide (SiO2) conversion thickness of a portion of the second protective layer, and the portion of the second protective layer is a portion showing a concentration of oxygen component of not less than 10 atom% when measured with Auger Electron Spectroscopy (AES) from the second surface.
Shibuya discloses an electrolytic copper foil (metal foil with a carrier) (p.3, lines 50- p.4, line 1) having a first surface and a second surface opposite to the first surface, the electrolytic copper foil (metal foil with a carrier) comprising: a first protective layer (first intermediate layer) forming the first surface; and a second protective layer (first intermediate layer) forming the second surface (p.4, lines 20-22). Shibuya further discloses a copper film (carrier) (p.3, lines 50- p.4, line 1) between the first and second protective layers (first intermediate layers) (p.4, lines 20-22). Shibuya discloses that the second protective layer (first intermediate layer) at the second surface may contain chromate (p.4, lines 23-29).
Shibuya further discloses an oxygen-containing part at the second surface which has a thickness (OT) of ~6.5 nm (Figure 5, based on definition of OT in instant specification on p.14), the thickness of the oxygen-containing part at the second surface is a SiO2 conversion thickness of a portion of the second protective layer, and the portion of the second protective layer is a portion showing a concentration of oxygen component of not less than 10 atom% when measured with AES (Auger Electron Microscopy Spectroscopy) from the second surface (Figure 5, p.23, line 45-p.24, line 8). Shibuya teaches that the disclosed electrolytic copper foil (metal foil with a carrier) has a strong adhesion between the electrolytic copper foil (metal foil with a carrier) and subsequent layers prior to a laminating process, but is capable of being easily peeled from the subsequent layers following lamination (see Abstract, p.1).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the current collector of the anode of Tani the electrolytic copper foil of Shibuya, as it is known in the art as an electrolytic copper foil which is subjected to a surface treatment containing chromium and oxygen, and has been shown to have good adhesiveness between the copper foil and subsequent layers, as taught by Shibuya. By doing so, all of the limitations of Claim 1 are met.
In Regards to Claim 2 (Dependent Upon Claim 1):
Tani as modified by Shibuya discloses the anode of Claim 1 as set forth above. As detailed about in the rejection of Claim 1, Shibuya discloses that the first protective layer (first intermediate layer) and the second protective layer (first intermediate layer) comprises chromate (p.4, lines 23-29). Thus, upon the modification to use the electrolytic copper foil of Shibuya in the anode of Tani, all of the limitations of Claim 2 are met.
In Regards to Claim 3 (Dependent Upon Claim 1):
Tani as modified by Shibuya discloses the anode of Claim 1 as set forth above. Shibuya further discloses that the concentration of the oxygen component measured from the second exposed surface increases and then decreases as a depth from the second exposed surface becomes deeper (see annotated Figure 5 below). Thus, upon the modification to use the electrolytic copper foil of Shibuya in the anode of Tani, all of the limitations of Claim 3 are met.


    PNG
    media_image1.png
    630
    621
    media_image1.png
    Greyscale

Annotated Figure 5 (Shibuya JP 2016191135A)
In Regards to Claim 4 (Dependent Upon Claim 1):
Tani as modified by Shibuya discloses the anode of Claim 1 as set forth above. Thus, since Tani as modified by Shibuya discloses the exact electrolytic copper foil of the anode of Claim 1 of the instant application, the electrolytic copper foil would necessarily have a breaking strength of 25 to 57 kilograms of force per square millimeter (kgf/mm2) after a heat treatment at 110°C for 10 minutes (MPEP 2112.02 I).
In Regards to Claim 5 (Dependent Upon Claim 1):
Tani as modified by Shibuya discloses the anode of Claim 1 as set forth above. Shibuya further discloses that the first and second protective layers (first intermediate layers) may be formed on both the first and second surfaces (p.4, lines 20-22), thus, the skilled artisan would appreciate that the thickness of an oxygen-containing part at the first surface is the same as the thickness of the oxygen-containing part at the second surface. Therefore, upon the modification of Claim 1 detailed above, all of the limitations of Claim 5 are met.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (US 2013/0115510 A1) as modified by Shibuya et al. (JP 2016-191135 A), as applied to Claim 1 above, and further in view of Ota et al. (US 2016/0344006 A1).
In Regards to Claim 12 (Dependent Upon Claim 1):
Tani as modified by Shibuya discloses the anode of Claim 1 as set forth above. Tani further discloses that the anode active material is a silicon-type film which comprises silicon [0018].
Tani is deficient in disclosing that the anode active material is a metal selected from the group consisting of: Germanium (Ge); Tin (Sn); Li; Zinc (Zn); Magnesium (Mg); Cadmium (Cd); Cesium (Ce); Nickel (Ni); and Iron (Fe).
Ota discloses an electrode for an electrochemical cell, wherein the electrode comprises an electrode material disposed on a current collector [0027]. Ota further discloses that the electrode may be an anode, and the anode active material may be selected from lithium metal, carbon, silicon oxide, combinations thereof, etc. [0036, 0041]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the anode active material, lithium, without undue experimentation and with a reasonable expectation of success in providing an anode which is well-performing, as it is known in the art to be an equivalent to silicon-type active materials for an anode, as taught by Ota. By doing so, all of the limitations of Claim 12 are met.
In Regards to Claim 13 (Dependent Upon Claim 1):
Tani as modified by Shibuya discloses the anode of Claim 1 as set forth above. Tani further discloses that the anode active material is a silicon-type film which comprises silicon [0018].
Tani is deficient in disclosing that the anode active material is a carbon based-compound.
Ota discloses an electrode for an electrochemical cell, wherein the electrode comprises an electrode material disposed on a current collector [0027]. Ota further discloses that the electrode may be an anode, and the anode active material may be selected from lithium metal, carbon, silicon oxide, combinations thereof, etc. [0036, 0041]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the anode active material, carbon, without undue experimentation and with a reasonable expectation of success in providing an anode which is well-performing, as it is known in the art to be an equivalent to silicon-type active materials for an anode, as taught by Ota. By doing so, all of the limitations of Claim 13 are met.
In Regards to Claim 14 (Dependent Upon Claim 1):
Tani as modified by Shibuya discloses the anode of Claim 1 as set forth above. Tani further discloses that the anode active material is a silicon-type film which comprises silicon [0018].
Tani is deficient in disclosing that the anode active material is a composite material of carbon and a metal.
Ota discloses an electrode for an electrochemical cell, wherein the electrode comprises an electrode material disposed on a current collector [0027]. Ota further discloses that the electrode may be an anode, and the anode active material may be selected from lithium metal, carbon, silicon oxide, combinations thereof, etc. [0036, 0041]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the anode active material, a material comprising both lithium and carbon, without undue experimentation and with a reasonable expectation of success in providing an anode which is well-performing, as it is known in the art to be an equivalent to silicon-type active materials for an anode, as taught by Ota. By doing so, all of the limitations of Claim 14 are met.
Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not found fully persuasive. The above rejections were altered (from the previous office action) to address the Applicant’s newly added limitations, however, the previously introduced prior art was still found to read upon the instant claims. 
The examiner notes that a replacement machine translation of Shibuya et al. (JP 2016-191135 A) obtained from PE2E Search is attached to this office action and the rejections issued herein have been cited in reference to the replacement translation.
In response to applicant's argument that Tani et al. (US 2013/0115510 A1) is nonanalogous art to Shibuya et al. (JP 2016-191135 A), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Shibuya discloses a copper foil which is chemically treated to form protective layers disposed on the copper foil, wherein the treated copper foil may be used within an electronic device. Shibuya further discloses a method of manufacturing the copper foil with protective layers. Tani discloses an anode for use within an electronic device, the anode comprising a copper foil as a current collector, wherein the copper foil comprises protective layers on the surfaces thereof, on which anode active material is disposed. Thus, though Shibuya focuses on electronic devices such as printed wiring boards, and Tani focuses on electronic devices such as secondary batteries, they are analogous to one another as they both relate to surface-treated copper foils used within electronic devices.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724